IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT JACKSON
             ---------------------------------------------------------------------------

                                                                                           FILED
                                                                                            Dec. 30, 1996

                                                                                           Cecil Crowson, Jr.
                                                                                            Appellate Court Clerk

RAMONA C. SCHRADER,                            )
                                               )        HENRY CHANCERY
     Defendant\Appellee                        )
v.                                             )
                                               )
A. L. SCHRADER,                                )        Appeal No. 02A01-9605-CH-00108
                                               )
     Petitioner\Appellant                      )




        APPEAL FROM THE CHANCERY COURT OF GIBSON COUNTY
                     AT TRENTON, TENNESSEE
           THE HONORABLE GEORGE R. ELLIS, CHANCELLOR




L. L. HARRELL, JR.                                      JULIA J. TATE
Harrell & Harrell                                       Gracey, Ruth, Howard, Tate
NW Court Square                                               & Sowell
Trenton, TN 38382                                       150 Second Avenue North, Suite 201
                                                        Nashville, TN 37201




AFFIRMED

                                               WILLIAM H. INMAN, SENIOR JUDGE

CONCUR:

ALAN E. HIGHERS, JUDGE

HOLLY LILLARD, JUDGE


                         M E M O R A N D U M OP I N I O N
        These parties were divorced in 1981 following a 25-year marriage and the

birth of three children. The appellant was ordered to pay alimony of $950.00

monthly, well within his means as a practicing physician.

        He is now 70 years old and in declining health. He has retired from practice

and alleges this fact superimposed upon his frailty amounts to such a change of

circumstances as to justify and require a reduction in the ordered payments.

        The evidence reveals that he has a minimum of $457,200. in assets and the

overall thrust of the evidence justifies the conclusion of the trial judge that the

appellant had failed to prove such a change in circumstances as would require a

reduction in his alimony obligation. Our review of the findings of fact made by the

trial court is de novo upon the record of the trial court, accompanied by a

presumption of the correctness of the finding, unless the preponderance of the

evidence is otherwise. TENN. CODE ANN . § 50-6-225(3)(2). Stone v. City of

McMinnville, 896 S.W.2d 584 (Tenn. 1991).

        We think this is a proper case for affirmance pursuant to RULE 10, RULES OF

THE   COURT OF APPEALS .1

        The case is remanded for the assessment of attorney fees in the trial court

and on appeal as costs, which are taxed to the appellant.



                                           William H. Inman, Senior Judge
CONCUR:


______________________________
Alan E. Highers, Judge


_______________________________
Holly Lillard, Judge




        1
          10. Affirmance Without Opinion - Memorandum Opinion.
               (b) Memorandum Opinion. The Court, with the concurrence of all
        judges participating int he case, may affirm, reverse or modify the actions
        of the trial court by memorandum opinion when a formal opinion would
        have no precedential value. When a case is decided by memorandum
        opinion it shall be designated “MEMORANDUM OPINION,’ shall not be
        published, and shall not be cited or relied on for any reason in a
        subsequent unrelated case. [As amended by order filed April 22, 1992.}
                   IN THE COURT OF APPEALS OF TENNESSEE
                          WESTERN SECTION AT JACKSON
              ---------------------------------------------------------------------------




RAMONA C. SCHRADER,                             )
                                                )        HENRY CHANCERY
      Defendant\Appellee                        )
v.                                              )
                                                )
A. L. SCHRADER,                                 )        Appeal No. 02A01-9605-CH-00108
                                                )
      Petitioner\Appellant                      )




________________________________________________________________

                                        JUDGMENT

________________________________________________________________



      This cause came on to be regularly heard and considered by this Court, and

for the reasons stated in the Memorandum Opinion of this Court, of even date, it is

Ordered:



      1. The judgment of the trial court is affirmed.

      2. Costs of this appeal are taxed against the appellant for which execution

may issue if necessary.



      ENTER:



                                                William H. Inman, Senior Judge



                                                _________________________________
                                                Alan E. Highers, Judge



                                                _________________________________
                                                Holly Lillard, Judge